Title: From James Madison to Thomas Jefferson, 2 October 1804
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Ocr. 2. 1804
I return to the Dept. of State the inclosed papers (excepting the private letter from Mr. L) thro’ your hands that you may peruse such of them as may deserve that attention. According to my recollection, the explanation of the Act of Congs. so offensive to Spain, was communicated to Yrujo. As it is possible that I may be mistaken, it may be worth while to enquire into the fact; and if the communication should have been transmitted to Pinkney only, and consequently not known to the Spanish Govt. or even to its Minister here, a communication of this document to the latter may perhaps be satisfactory on that point and render any thing more on it unnecessary. Mr. Wagner can give any information you may please to call for. Jackson I find has lost no time in giving publicity to the affair between him & Yrujo. What course the latter will take remains to be seen. Should circumstances of any kind be thought to urge a close of the business with him or any other arrangement with respect to it, why might not one of the other Secretaries, or even Mr. Wagner, be made a channel of your Sentiments and determinations? I find it will be impossible for me to be in Washington before Saturday night, and that only with all the incidents to a journey favorable. Should the door be shut agst. further communication with Yrujo, and Pinkney’s situation at Madrid not be contradicted, a direct communication with Cevallos appears to be the next resource. With respectful attachment Yrs.
James Madison
